  Case 2:13-cv-08669 Document 146 Filed 11/05/19 Page 1 of 7 PageID #: 15906



                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    CHARLESTON DIVISION


 IN RE: BOSTON SCIENTIFIC CORP.,
 PELVIC REPAIR SYSTEM PRODUCTS
 LIABILITY LITIGATION

 This document relates to:                                     CASE NO.: 2:13-CV-8669

 BARBARA VINCENT and BARRY VINCENT,                            (MDL 2326)

                               PLAINTIFFS,
 v.

 BOSTON SCIENTIFIC CORPORATION,

                               DEFENDANT,



             PLAINTIFF’S RESPONSE TO BSC’s MOTION TO COMPEL PLAINTIFF’s
                ATTENDANCE AT DEPOSITION BY NOVEMBER 30, 2019

       Plaintiff, Barbara Vincent, hereby submits her Response in Opposition to Defendant

Boston Scientific Corporation’s Motion to Compel Plaintiff’s Attendance at Deposition by

November 30, 2019. For the reasons contained herein, Plaintiff respectfully requests that the

Court deny Defendant’s motion in its entirety.

                                           A. Factual Background

              1. Plaintiff Barbara Vincent was selected by the Defendant BSC to be a member of

                  Wave 1 of MDL 2326 pursuant to PTO No. 65 on January 21, 2014. Document

                  No. 653. 1

              2. On May 13, 2014 a deposition of Barbara Vincent began at 9:12 a.m. and

                  concluded at 6:42 p.m. for a total time of nine hours and thirty minutes (9:30). 2


       1
           See Ex. A
       2
           See Ex. B.
Case 2:13-cv-08669 Document 146 Filed 11/05/19 Page 2 of 7 PageID #: 15907



               Barbara Vincent, because of the pain associated with sitting for long periods of

               time, was afforded breaks of two hours and eighteen minutes and spent seven

               hours and twelve minutes answering questions almost entirely posed by Boston

               Scientific’s attorneys.

           3. Pursuant to PTO No. 100, discovery was closed on October 3, 2014. 3 Rule 26

               reports, expert depositions, Daubert and Summary Judgment motions were all

               filed prior to the case being removed to the inactive docket. A denial of the

               Defendant’s motion for summary judgment on the statute of limitations issue was

               entered in this matter on May 25, 2015.

           4. Pursuant to PTO No. 208 this case was reinstated on May 1, 2019 with a

               scheduling deadline subject to the certain exceptions to wit: “While the court is

               returning cases to the active docket, it is not the court’s intention to allow a new

               round of pleadings or a second bite at the apple for cases already worked up in

               previous waves.” 4

           5. Pursuant to PTO No. 208 the Court ordered “The Deposition of any witness is

               limited to three hours absent agreement of the parties” See PTO No 208 ¶ 2e.

           6. PTO 208 outlined a deposition deadline and close of discovery for October 25,

               2019. Prior to that time, additional depositions of the Plaintiff’s treating

               physicians, who had not been previously deposed, were completed by the parties.

               Neither the implanting physician nor the Plaintiff (pursuant to her Counsel’s

               objections as outlined in BSC Motion To Compel) were taken prior to this

               discovery deadline.



    3
        See Ex. C.
    4
        See Ex. D
                                                     2
Case 2:13-cv-08669 Document 146 Filed 11/05/19 Page 3 of 7 PageID #: 15908



          7. On October 25, 2019, the day upon which the discovery deadline fell pursuant to

               PTO 208, the Defendant filed a Motion To Compel to take the deposition of the

               Plaintiff a second time and requested that it be done prior to November 30, 2019.

               See Motion To Compel ¶13. 5

          8. The only explanation that Defendant has given is included in ¶10 of its motion

               which states: “Namely, that more than five (5) years has past (sic) since her last

               deposition, and Boston Scientific is entitled to learn about current treatment and

               conditions relevant to her claims.”

                                           B. Legal Authority

               It without dispute that this Court has used its wide latitude for the efficient

          discovery of information for both parties in an effective manner including limitations

          on several procedural matters. This includes a limitation on the number of treating

          physicians, experts named and the amount of time taking the deposition of witnesses.

               For its motion, Defendant cites to Rule 37(a) of the Federal Rules of Civil

          Procedure as its only support of its motion to compel the Plaintiff to sit for a second

          deposition in this matter. Defendant fails to acknowledge FRCP 30(d) which states:

          Unless otherwise stipulated or ordered by the court, a deposition is limited to one day

          of 7 hours. The Court must allow additional time consistent with Rule 26(b)(1) and

          (2) if needed to fairly examine the deponent or if the deponent, another person, or any

          other circumstance impedes or delays the examination.



                                              C. Argument



    5
        See Doc. No. 145.

                                                      3
Case 2:13-cv-08669 Document 146 Filed 11/05/19 Page 4 of 7 PageID #: 15909



           In this case, the Plaintiff was deposed seven hours and twelve minutes with

       almost the entirety being by Defendant. It was an exhaustive experience for the

       Plaintiff and four more hours than what was ultimately allowed by this Court in

       subsequent pre-trial orders (including PTO 208 which reinstated this case). The

       Defendant argues because a period of five years has occurred it should have another

       deposition to “learn about current treatment and conditions relevant to her claims.”

           Pursuant to PTO 208 an updated Plaintiff Fact Sheet was emailed to the

       Defendant on May 10, 2019 which included her treating physicians. This included

       those that she had seen since discovery was previously closed under PTO 100. The

       Defendant has had access in fact ordered updated medical records for the Plaintiff.

       The Defendant has also participated in three additional depositions under PTO 208 of

       the treating medical providers prior to the October 25, 2019 discovery cut off. It is

       disingenuous for the Defendant to argue because a time period of five years has

       passed now gives it a claim to take the deposition of the Plaintiff a second time to

       give it information on “ongoing complaints and treatment” and “current quality of life

       questions”. This is particularly true considering it has already had four additional

       hours than what has been typically given question the Plaintiff the first time.

           If the Defendant’s arguments regarding the passage of time is persuasive then it is

       also true that the Plaintiff should be allowed to take the depositions of the

       Defendant’s corporate officers and employees including their medical directors.

       Many decisions have occurred by the Defendant since the time that these critical

       depositions were taken the first time. If the Defendant is allowed to take a “second

       bite at the apple” then it is equitable to allow the Plaintiff to designate those critical

       representatives of the Defendant in which she is allowed to question a second time.

                                                  4
  Case 2:13-cv-08669 Document 146 Filed 11/05/19 Page 5 of 7 PageID #: 15910



                 Further, Rule 26 expert reports, Daubert motions and a Summary Judgment Order

             of this Court have previously been entered in this case. If this door is opened, there

             is nothing to stop the Defendant’s from making the same argument regarding the

             Plaintiff’s husband, who has previously been deposed, the implanting physician, who

             was deposed for much longer than the 3 hour time limit ultimately placed on the

             parties by this Court or anyone else. 6 It is also fair to believe that if the Defendant’s

             motion is granted it would lead to the parties renewing their previously argued

             motions in regards to Daubert based upon “new information” from this deposition.

                 Defendant also request that this be done prior to November 30, 2019 without

             giving any explanation on that deadline. As the Court is aware there are many cases

             being litigated by the parties in this matter and if the Court is inclined to allow the

             Defendant another opportunity to question the Plaintiff it should not be made with an

             arbitrary deadline but at a time that is convenient for all parties including the Plaintiff

             and her counsel.

                 Finally, the reality of this matter is that this case is moving towards a remand and

             ultimately a trial. This Court has been strict but fair to both parties in regards to the

             proceedings of discovery in preparing these cases for trial. As a result, the Defendant

             has ample information from both the seven hour deposition of the Plaintiff, her

             husband, the treating physicians’ depositions (both those taken before and after this

             case was reinstated) and the medical records gathered to question the Plaintiff under

             cross examination at trial. This is no different than any other case, MDL or not, in

             which there is a delay, for appeal purposes or otherwise, in which there is a time



        6
          In fact Defendant has already done this in regards to Barry Vincent by filing a “Notice of Deposition of
Friends and Family on 10/22/19 Doc. No. 141 despite Mr. Vincent already giving a 2 hour deposition in this matter.
                                                            5
Case 2:13-cv-08669 Document 146 Filed 11/05/19 Page 6 of 7 PageID #: 15911



       period between discovery and trial. Defendant has not shown that it would be

       prejudiced in this matter by not being allowed to take another deposition and

       therefore this motion should be denied.

          For the reasons contained herein, Plaintiff respectfully requests that the Court

       deny Defendant Boston Scientific Corporation’s Motion To Compel Plaintiff’s

       Attendance at Deposition By November 30, 2019.




    Dated: November 5, 2019             /s/ Sean T. Keith
                                        Sean T. Keith, AR Bar # 93158

                                        KEITH MILLER BUTLER
                                        SCHNEIDER & PAWLIK
                                        224 South 2nd Street, Rogers, AR 72756
                                        T: (479) 621-0006 F: (479) 631-6890
                                        skeith@arkattorneys.com


                                        Attorney for Plaintiffs




                                                 6
  Case 2:13-cv-08669 Document 146 Filed 11/05/19 Page 7 of 7 PageID #: 15912




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2019, I filed the foregoing via the Court’s CM/ECF
system, which will send notification of such filing and a copy thereof to all counsel of record.



                                              /s/ Sean T. Keith
                                              Sean T. Keith, AR Bar # 93158

                                              KEITH MILLER BUTLER
                                              SCHNEIDER & PAWLIK
                                              224 South 2nd Street, Rogers, AR 72756
                                              T: (479) 621-0006 F: (479) 631-6890
                                              skeith@arkattorneys.com


                                              Attorney for Plaintiffs




                                                     7
